MEMORANDUM**
Jose Antonio Solar-Hernandez appeals his conviction by guilty plea and the 57-month sentence imposed for being an illegal alien found in the United States following deportation and conviction, in violation of 8 U.S.C. § 1326. Solar-Hernandez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Solar-Hernandez did not file a pro se supplemental brief.
*125Because our independent review of the record discloses no further arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.